 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ETUARTE SEKONA,                                   No. 2:16-CV-0517-JAM-DMC-P
12                       Plaintiff,
13             v.                                       ORDER
14    F. CUSTINO,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is defendant’s motion for leave to file a second

19   dispositive motion, ECF No. 153.

20                  Previously, this action proceeded against two defendants – Custino and Snow. On

21   May 24, 2019, both defendants filed a motion for summary judgment. See ECF No. 118.

22   Ultimately, on November 21, 2019, the motion was granted as to defendant Snow but denied as to

23   plaintiff’s Eighth Amendment safety claim against defendant Custino. See ECF No. 143. On

24   February 20, 2020, defendant Custino filed a designation of counsel for service upon the

25   reassignment of the case to new counsel at the California Attorney General’s Office. See ECF

26   No.151.

27   ///

28   ///
                                                        1
 1                  According to defendant’s current counsel, upon being assigned the case, he

 2   conducted a review and discovered that plaintiff’s claim against defendant may be barred by res

 3   judicata. Defendant states that allowing a second dispositive motion on the issue before trial

 4   could result in a substantial savings of time. Defendant also argues that plaintiff would not be

 5   prejudiced by an early pre-trial determination of the issue because the defense would be disclosed

 6   in pre-trial status reports and he would thus have to prepare for such a defense at trial even absent

 7   a second dispositive motion. Defendant has filed concurrently with his motion a motion for

 8   judgment on the pleadings. See ECF No. 154.

 9                  Plaintiff has not opposed defendant’s request for leave to file a second dispositive

10   motion, specifically a motion for judgment on the pleadings. Instead, plaintiff has filed an

11   opposition to defendant’s motion for judgment on the pleadings. See ECF Nos. 158 and 159.

12   Defendant has filed a reply. See ECF No. 160.

13                  Because plaintiff has not opposed the request to file a second dispositive motion,

14   and good cause appearing therefor, defendant’s motion for leave to file a motion for judgment on

15   the pleadings will be granted. Defendant’s motion for judgment on the pleadings, filed on

16   February 27, 2020, will be deemed properly filed. Plaintiff’s motion for an extension of time to

17   file an opposition to defendant’s motion will be granted and plaintiff’s opposition, filed on March

18   23, 2020, will be deemed timely. Defendant’s fully-briefed motion for judgment on the pleadings

19   will be addressed by separate findings and recommendations.

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        2
 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.     Defendant’s motion for leave to file a motion for judgment on the

 3   pleadings, ECF No. 153, is granted;

 4                 2.     Defendant’s motion for judgment on the pleadings, ECF No. 154, is

 5   deemed properly filed;

 6                 3.     Plaintiff’s motion for an extension of time to file an opposition to

 7   defendant’s motion, ECF No. 156, is granted; and

 8                 4.     Plaintiff’s opposition to defendant’s motion, ECF Nos. 158 and 159, is

 9   deemed timely.

10

11

12   Dated: March 30, 2020
                                                          ____________________________________
13                                                        DENNIS M. COTA
14                                                        UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
